Citation Nr: 0519746	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  97-16 740	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable rating for Hodgkin's disease 
prior to November 10, 1999.

2.  Entitlement to an increased rating for Hodgkin's disease, 
evaluated as 10 percent disabling since November 10, 1999.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to a compensable rating 
for Hodgkin's disease.  In an April 2000 action, the RO 
granted a 10 percent rating for Hodgkin's disease, effective 
from November 10, 1999.  

The veteran requested a Travel Board hearing and notified VA 
that he had moved to Arizona.  In November 2002, the Board 
remanded the appeal to provide the veteran with a hearing he 
had requested.  The claim files were transferred to the RO in 
Phoenix, Arizona.  In July 2003, the veteran testified at a 
hearing before the undersigned sitting at the RO.  In 
February 2004, the Board remanded the appeal for further 
evidentiary development. 

A review of the claim files shows that the veteran has raised 
informal claims of entitlement to service connection for 
tooth loss, and a psychiatric disorder, each secondary to 
Hodgkin's disease.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Prior to November 10, 1999, Hodgkin's disease was not 
active, it had not been treated for several years, and it was 
not manifested by any compensable adverse residuals.

2.  Since November 10, 1999, Hodgkin's disease has not been 
active, it has not required treatment.  Since November 10, 
1999, residuals of Hodgkin's disease have not been manifested 
by chronic fatigue syndrome like symptoms that are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or by symptoms that wax 
and wane resulting in periods of incapacitation of at least 
two but less than four weeks total duration per year.  

3.  Hodgkin's disease is not manifested by any other 
currently service connected compensable adverse Hodgkin's 
symptomatology.


CONCLUSIONS OF LAW

1.  Prior to November 10, 1999, the veteran did not meet the 
criteria for a compensable rating for Hodgkin's disease.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118 (2001); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.73, 4.117, 4.124a, Diagnostic Code 7709 
(2004).

2.  Since November 10, 1999, the veteran does not meet the 
criteria for a rating in excess of 10 percent for Hodgkin's 
disease.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.88b, 4.117, Diagnostic Codes 6354, 7709 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Starting with October and November 1996 letters, VA notified 
the claimant what was required to award an increased rating, 
what actions VA had undertaken, and what action he needed to 
undertake, to include submitting authorizations to permit VA 
to secure pertinent records.  In a September 1996 statement 
of the case the veteran was notified of the laws and 
regulations governing his claim.  Starting with a July 2001 
letter, the veteran was advised of the VCAA.  Therefore, the 
duty to notify the appellant of the necessary evidence and of 
his responsibility for obtaining or presenting that evidence 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran notified VA that 
he received all of his treatment from the following 
healthcare providers: Saint Peter's Medical Center, The 
Comprehensive Respiratory Center, Somerset Hematology-
Oncology, the Radiology Group, and Dr. Joseph Zullo.  
Thereafter, the RO and/or the veteran obtained and associated 
these records with the claim files.  The RO also afforded the 
veteran VA examinations in November 1995, April 1998, 
November 1998, November 1999, December 2001, and November 
2004 to obtain medical opinion evidence as to the current 
severity of his Hodgkin's disease.  In a July 2003 statement 
in support of claim, the veteran notified VA that he had no 
additional evidence to file in support of his claim.

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

It is contended that the veteran experiences increased 
symptomatology due to his Hodgkin's disease that warrants an 
increased rating. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

An October 1994 rating decision granted service connection 
for Hodgkin's disease and rated the disorder as 100 percent 
disabling under 38 C.F.R. § 4.117, Diagnostic Code 7709.  
This rating stayed in place until January 1996.  See rating 
decision dated in February 1995.  An April 2000 rating 
decision assigned as 10 percent rating for Hodgkin's disease 
under 38 C.F.R. §§ 4.88b, 4.117, Diagnostic Codes 6354, 7709, 
effective from November 10, 1999. 

Under Diagnostic Code 7709, Hodgkin's disease is to be rated 
at 100 percent if there is evidence of active disease, or 
during a treatment phase.  A note to Diagnostic Code 7709 
states that the 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy, or other therapeutic procedures.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) of this chapter.  If there has been no 
local recurrence or metastasis, rate on residuals.  38 C.F.R. 
§ 4.117.

Prior to November 10, 1999

As to the period prior to November 10, 1999, at the November 
1995 VA examination, the veteran reported that he was first 
diagnosed with Hodgkin's disease in March 1993.  He had two 
courses of chemotherapy and radiation therapy.  While he 
complained of occasional night sweats, he denied having 
problems with fever, chills, abdominal pain, nausea, 
vomiting, or diarrhea.  The veteran reported that his weight 
had been stable since completing chemotherapy.  He currently 
weighed 150 pounds.  He reported that he was followed once a 
month for blood work from a private physician but was not on 
any medication.  

Examination, including a chemistry profile and blood cell 
count, was normal except for tiny moles on the neck.   His 
blood pressure was 130/100.  Chest x-rays showed emphysema.  
The diagnosis was history of Hodgkin's disease status post 
chemotherapy and radiation therapy. 

At the April 1998 VA examination, the veteran reported the 
same history as noted above.  He stated that chemotherapy 
and/or radiation therapy had caused nausea, vomiting, hair 
loss, and hyperpigmentation of the skin of his neck.  He also 
reported that he had a porta-cath placed in the left thorax 
chest in 1994.  This was removed in 1997.  The veteran next 
reported that his Hodgkin's disease remained in remission.  
The veteran complained of periodic paresthesia of the toes, 
night sweats, occasional shortness of breath while walking 
quickly, and poor dentition.  

Examination revealed the appellant to weigh 142 pounds.  
Physical examination, laboratory studies, and an 
electrocardiogram (EKG) revealed normal findings save for an 
upper bridge (dental) disorder, hyperpigmentation of the skin 
of the neck, a non tender and well healed scar over the right 
anterior thorax, three plus reflexes, withdrawn Babinski 
reflexes bilaterally, external hemorrhoids, and a callus on 
one of the toes.  These findings were not linked to Hodgkin's 
disease.  The diagnoses were Hodgkin's lymphoma status post 
chemotherapy and radiation therapy, status post porta-cath 
insertion, and peripheral neuropathy of the toes.

At a November 1998 VA examination, after noting the above 
history as well as the fact that the veteran's last treatment 
took place in 1994, the claimant reported that he had no 
active complaints except for occasional skin bruising.  He 
weighed 145 pounds.  Examination, including laboratory 
studies, was once again normal except for a few lower 
extremity bruises.  The diagnosis was Hodgkin's disease, in 
remission.

Private treatment records from this time show the veteran's 
ongoing monitoring of his Hodgkin's disease without any 
evidence of recurrence or surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures since 1994.  See 
private treatment records from Saint Peter's Medical Center; 
Somerset Hematology-Oncology; the Radiology Group; and Dr. 
Joseph Zullo.

Initially, the Board notes that the medical evidence reveals 
that the veteran last underwent treatment for Hodgkin's 
disease in 1994 - years prior to the filing of his claim for 
an increased rating.  The record further indicates that his 
disease is in remission, with no evidence of recurrence.  
Accordingly, as the veteran did not have active disease, and 
as the disease did not require treatment, he may not be 
assigned a 100 percent evaluation under 38 C.F.R. § 4.117, 
Diagnostic Code 7709.  

As to whether the veteran was entitled to a compensable 
rating because of residuals of his Hodgkin's disease, the 
Board finds that the record during this term does not show 
any residuals that could be the subject of a compensable 
rating.  

While VA examiners noted that the veteran had problems with 
peripheral neuropathy of the toes, emphysema, a dental 
disorder, external hemorrhoids, and a callus on one of the 
toes, neither VA physicians nor any other physician linked 
any of these disorders to his service connected Hodgkin's 
disease.  Therefore, these disorders cannot be the subjects 
of a separate compensable rating.  

Likewise, while the record shows the veteran had some skin 
problems (i.e., hyperpigmentation of the skin of the neck, a 
non tender and well healed scar over the right anterior 
thorax because of the porta-cath, moles on the neck, and a 
few lower extremity bruises.  The muscle and neurological 
problems were limited to three plus reflexes and a withdrawn 
Babinski bilaterally.  While it is conceivable that these may 
be residuals of his Hodgkin's disease, or the treatment 
therefor, nothing in the record indicates that these 
disabilities were compensable under 38 C.F.R. § 4.118 (2001) 
or 38 C.F.R. §§ 4.73, 4.124a (2004).  Therefore, he was not 
entitled to a compensable rating for these residuals prior to 
November 10, 1999.  38 C.F.R. § 4.117.

Lastly, the Board considered whether other Diagnostic Codes 
might afford the veteran a compensable rating for his 
service-connected Hodgkin's disease.  However, given the lack 
of adverse symptomatology during this time, the Board finds 
that no other Diagnostic Code would provide the veteran with 
a compensable rating.  Therefore, the Board finds that the 
veteran did not meet the criteria for a compensable rating 
for his Hodgkin's disease prior to November 10, 1999, and the 
claim must be denied.

Since November 10, 1999,

As to the period since November 10, 1999, at a November 10, 
1999 VA examination, after noting the above history, the 
veteran reported that he did not have any disease at this 
time but still had problems with fatigue and weakness.  He 
weighed 135 pounds.  Examination, including laboratory 
studies, revealed a poorly nourished veteran with a minimal 
pallor.  There was a left anterior chest scar from the porta-
cath, and chest x-ray evidence of several infected bullae.  
The diagnosis was stage II-A Hodgkin's disease, status post 
treatment (times two) with residual fatigue, discomfort, and 
emotional disturbance.

At the December 2001 VA examination, after noting the above 
history, the veteran denied having any specific symptoms 
except for occasional night sweats and leg cramps.  The 
veteran also reported that he lost his teeth and hair because 
of chemotherapy and, while his hair returned, he now wore 
dentures.  He also reported that he had been feeling 
depressed since being diagnosed with Hodgkin's disease.  He 
reported that he had a normal appetite and a constant weight 
of approximately 145 pounds.  Examination, including 
laboratory studies, was normal except for x-ray evidence of 
severe emphysema.  The diagnosis was stage IIA Hodgkin's 
disease.

At a November 2004 VA examination, after noting the above 
history, the veteran reported that he had been in remission 
since his last treatment without any evidence of recurrence.  
He also reported that his weight had been stable since his 
last chemotherapy in 1993.  He denied having problems with 
sweats or fevers.  He had not required any further 
hospitalization or treatment.  He was able to work full time, 
however, the veteran reported that he lost all his teeth in 
the years following his chemotherapy and his dentist reported 
that it was caused by his chemotherapy.  He wore full upper 
and lower dentures.  The veteran reported that he had a 
problem with fatigue that, while progressive over the years, 
had not changed recently.  This fatigue had not caused any 
limitation of his daily activities and he worked full-time.

Examination, including laboratory studies, was normal except 
for the examiner's opinion that the appellant looked older 
than his stated age.  The diagnosis was Hodgkin's disease, in 
remission.  Thereafter, the examiner noted that he had 
reviewed the claim files and that there had been no change in 
the veteran's condition since his November 1999 VA 
examination.

Once again, the medical evidence of record reveals that the 
veteran underwent treatment for Hodgkin's disease years prior 
to November 1999.  The record further indicates that his 
disease is in remission, with no evidence of recurrence.  
Accordingly, as the veteran does not have active disease, nor 
is in a stage of treatment for it during this time, he may 
not be assigned a 100 percent evaluation under 38 C.F.R. 
§ 4.117, Diagnostic Code 7709.  

As to whether the veteran is entitlement to a rating in 
excess of 10 percent because of any residuals of his 
Hodgkin's disease, the Board notes, as was reported above, 
that his disability has been rated as 10 percent disabling 
for this time period under 38 C.F.R. § 4.88b, Diagnostic 
Code 6354.  

Under Diagnostic Code 6354, the veteran is entitled to an 20 
percent rating if his disability is manifested by adverse 
symptomatology that is nearly constant and which restricts 
routine daily activities by less than 25 percent of the pre-
illness level, or, symptoms which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  38 C.F.R. § 4.88b. 

While the veteran has complained of fatigue that has 
progressed over the years, he also reported that it had not 
changed recently, that it did not cause any limitation of his 
daily activities, that he worked full-time, and that he had 
not required any further hospitalization or treatment.  
Furthermore, nothing in the record indicates that his fatigue 
restricted his routine daily activities or resulted in any 
period of incapacitation.  Therefore, he does not meet the 
criteria for an increased rating for Hodgkin's disease by 
analogy to a chronic fatigue syndrome under Diagnostic 
Code 6354.  38 C.F.R. § 4.88b.

Lastly, the Board again considered whether other Diagnostic 
Codes might afford the veteran separate compensable ratings 
for his service-connected Hodgkin's disease.  However, given 
the lack of adverse symptomatology, the Board finds that no 
other Diagnostic Code would provide him with separate 
compensable ratings.  Of course, the question whether the 
veteran should be separately service connected for a loss of 
teeth and/or separately service connected for depression, 
each secondary to Hodgkin's disease, is a question which 
pertains to issues not currently before the Board.  As noted 
above, those issues are referred to the RO for appropriate 
action, and the Board offers no opinion as to the merits of 
those claims.  Accordingly, the Board finds that an increased 
rating is not warranted for Hodgkin's disease since November 
10, 1999. 

Conclusion

Based on the statements by the veteran at his July 2003 
personal hearing that his Hodgkin's disease caused him 
problems with work, the Board considered the provisions of 
38 C.F.R. § 3.321(b)(1) (2004).  Notably, while the veteran 
has described his Hodgkin's disease as causing him stress, 
the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2004).  The current evidence of record 
does not demonstrate that during the period covered by this 
appeal, his Hodgkin's disease has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  Id.  It is undisputed that his service-connected 
disability has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

In reaching the above conclusions, the Board has not 
overlooked the veteran's written statements to the RO or the 
personal hearing testimony.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide medical opinion 
evidence as to the current severity of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's personal testimony regarding the 
severity of his Hodgkin's disease is of little probative 
value in light of the medical evidence of record.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim for increased ratings for Hodgkin's disease must be 
denied.

Finally, the Board acknowledges the fact that the appellant's 
illness adversely affects his ability to live life to the 
fullest.  Should his symptoms increase he should file a new 
claim.  His disability will then be evaluated based on the 
evidence available at that time.


ORDER

Prior to November 10, 1999, entitlement to a compensable 
rating for Hodgkin's disease is denied.

Since November 10, 1999, entitlement to an increased rating 
for Hodgkin's disease, currently evaluated as 10 percent 
disabling, is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


